[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                       FILED
                         ________________________            U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                   June 13, 2008
                                No. 07-13350                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                     D. C. Docket No. 06-01731-CV-JEC-1

PAUL PHILLIPS,



                                                               Petitioner-Appellant,

                                      versus

DON JARRELL, Warden,

                                                             Respondent-Appellee.


                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                 (June 13, 2008)

Before TJOFLAT, ANDERSON and BLACK, Circuit Judges.

PER CURIAM:

     Paul Phillips, a Georgia state prisoner proceeding pro se, appeals the district
court’s order denying his federal habeas petition, brought pursuant to 28 U.S.C.

§ 2254. The district court granted a certificate of appealability (“COA”) as to

Phillips’s claims that the state violated Articles IV(c) and IV(e) of the Interstate

Agreement on Detainers Act (“IADA”), Pub. L. No. 91-538, 84 Stat. 1397 (1970).

Upon review of the record and the parties’ briefs, we discern no reversible error.

      We review de novo the district court’s denial of habeas relief. McNair v.

Campbell, 416 F.3d 1291, 1297 (11th Cir. 2005). “The IADA is a compact entered

into by 48 states and the United States whose purpose is to efficiently dispose of

outstanding criminal charges brought against prisoners incarcerated in other

jurisdictions.” Hunter v. Samples, 15 F.3d 1011, 1012 (11th Cir. 1994). “The

IADA’s provisions apply to all contracting States, i.e., the United States, any State

of the United States, the District of Columbia, Puerto Rico, and the territories and

possessions of the United States.” Id. (quotation omitted).

      “Article IV provides the means by which a prosecutor who has lodged a

detainer against a prisoner in another State can secure the prisoner’s presence for

disposition of the outstanding charges. Once he has filed a detainer against the

prisoner, the prosecutor can have him made available . . . .” United States v.

Mauro, 436 U.S. 340, 351-52, 98 S. Ct. 1834, 1843, 56 L. Ed. 2d 329 (1978). “Two

important limitations . . . are placed on a prosecuting authority once it has obtained



                                           2
the presence of a prisoner pursuant to Art. IV.” Id. at 352, 98 S.Ct. at 1843. First,

Article IV(c) provides that, “[i]n respect of any proceeding made possible by this

Article, trial shall be commenced within one hundred twenty days of the arrival of

the prisoner in the receiving state . . . .” Id. (quotation omitted). Second, Article

IV(e) provides, “If trial is not had on any indictment, information, or complaint

contemplated hereby prior to the prisoner’s being returned to the original place of

imprisonment . . . such indictment, information, or complaint shall not be of any

further force or effect, and the court shall enter an order dismissing the same with

prejudice.” Id. at 352-53, 98 S.Ct. at 1843 (quotation omitted).

       We have held “that IAD violations are not cognizable in habeas proceedings

absent a showing that the violation prejudiced the rights of the accused by affecting

or impugning the integrity of the fact-finding process.” Remeta v. Singletary, 85
F.3d 513, 519 (11th Cir. 1996). In Remeta, we affirmed the denial of a § 2254

petition alleging violations of IADA because the petitioner failed to allege any

prejudice. Id. at 519. Similarly, in Seymore v. Alabama, 846 F.2d 1355, 1359

(11th Cir. 1988), we held that relief under § 2254 was unavailable where the

petitioner failed to allege any injury resulting from the alleged IADA violation.

      In the instant case, Phillips has failed to allege any prejudice from the

alleged IADA violations. Thus, his IADA claims are not cognizable under § 2254



                                           3
and we affirm the district court’s denial of his habeas petition.

      AFFIRMED.1




      1
          Phillips’s request for oral argument is denied.

                                                 4